DISMISS; and Opinion Filed May 24, 2019.




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01378-CR

                             JOSE EZEQUIEL LOPEZ, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 3
                                   Dallas County, Texas
                          Trial Court Cause No. MB16-34780-C

                              MEMORANDUM OPINION
                            Before Justices Bridges, Brown, and Nowell
                                     Opinion by Justice Brown
       Before the Court is appellant’s May 15, 2019 motion to withdraw his appeal. The motion

is signed by appellant and his retained counsel. See TEX. R. APP. P. 42.2(a). We grant the motion

and dismiss this appeal.




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

181378F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JOSE EZEQUIEL LOPEZ, Appellant                      On Appeal from the County Criminal Court
                                                     No. 3, Dallas County, Texas
 No. 05-18-01378-CR        V.                        Trial Court Cause No. MB16-34780-C.
                                                     Opinion delivered by Justice Brown,
 THE STATE OF TEXAS, Appellee                        Justices Bridges and Nowell participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 24th day of May, 2019.




                                               –2–